    Case 2:18-cv-03591-RGK-RAO Document 18 Filed 11/29/18 Page 1 of 4 Page ID #:1161

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Central District
                                                   __________  District of
                                                                        of California
                                                                           __________

 UNITED STATES OF AMERICA and (see attached)                        )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:18-03591-RGK-RAO
                                                                    )
     JANSSEN PHARMACEUTICA N.V. and (see                            )
                 attached)                                          )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JANSSEN PHARMACEUTICA N.V.,
                                           JANSSEN PHARMACEUTICALS,
                                           INC., and JANSSEN RESEARCH &
                                           DEVELOPMENT, LLC, JOHNSON &
                                           JOHNSON, and ORTHO-MCNEIL



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: CUTTER LAW PC
                                           C. Brooks Cutter,
                                           John R. Parker, Jr.,
                                           401 Watt Avenue
                                           Sacramento, CA 95864


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
     Case 2:18-cv-03591-RGK-RAO Document 18 Filed 11/29/18 Page 2 of 4 Page ID #:1162

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:18-03591-RGK-RAO

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
  Case 2:18-cv-03591-RGK-RAO Document 18 Filed 11/29/18 Page 3 of 4 Page ID #:1163
                                                                                                                         SUM-200(A)
                                                                                            CASE NUMBER:
SHORT TITLE:
United States of America, et al. v. Janssen, et al.                                              2:18-cv-03591-RGK-RAO

                                                       INSTRUCTIONS FOR USE
  This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
  If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
  Attachment form is attached."

List additional parties (Check only one box. Use a separate page for each type of party.):

  ✔    Plaintiff          Defendant            Cross-Complainant             Cross-Defendant
THE STATES OF ARKANSAS,
CALIFORNIA, COLORADO,
CONNECTICUT, DELAWARE,
FLORIDA, GEORGIA, HAWAII,
ILLINOIS, INDIANA, IOWA,
LOUISIANA, MARYLAND,
MASSACHUSETTS, MICHIGAN,
MINNESOTA, MISSOURI,
MONTANA, NEVADA, NEW
JERSEY, NEW MEXICO, NEW
YORK, NORTH CAROLINA,
OKLAHOMA, RHODE ISLAND,
TENNESSEE, VERMONT, VIRGINIA,
WASHINGTON, AND THE DISTRICT
OF COLUMBIA ex rel.
ALEXANDER VOLKOFF, LLC, Relator.




                                                                                                               Page          of
                                                                                                                                  Page 1 of 1



                                                 Attachment to Summons
  Case 2:18-cv-03591-RGK-RAO Document 18 Filed 11/29/18 Page 4 of 4 Page ID #:1164
                                                                                                                         SUM-200(A)
                                                                                            CASE NUMBER:
SHORT TITLE:
United States of America, et al. v. Janssen, et al.                                              2:18-cv-03591-RGK-RAO

                                                       INSTRUCTIONS FOR USE
  This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
  If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
  Attachment form is attached."

List additional parties (Check only one box. Use a separate page for each type of party.):

       Plaintiff      ✔   Defendant            Cross-Complainant             Cross-Defendant
JANSSEN PHARMACEUTICALS,
INC., and JANSSEN RESEARCH &
DEVELOPMENT, LLC, JOHNSON &
JOHNSON, and ORTHO-MCNEIL




                                                                                                               Page          of
                                                                                                                                  Page 1 of 1



                                                 Attachment to Summons
